                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


WEST CORPORATION                                             Case No. 8:19-cv-00282

                   Plaintiff,

       v.                                                           ORDER

JODY KISTAITIS, MARK FREI and DOUG
THOMPSON

                   Defendants.


       This matter is before the Court upon Plaintiff West Corporation (“West”) and Defendant

Doug Thompson (“Thompson”)’s Stipulation Granting Motion for Expedited Discovery Related

to Doug Thompson (Filing No. 50). Having reviewed the Stipulation and being fully apprised of

the premises of the Stipulation, and for good cause shown,

       IT IS HEREBY ORDERED:

       1.      The Stipulation Granting Motion for Expedited Discovery Related to Doug

Thompson (Filing No. 50) is accepted and approved.

       2.      Plaintiff’s Motion for Expedited Discovery Related to Doug Thompson (Filing No.

34) is granted as stipulated by the parties.

       3.      By 5:00 p.m. on Monday, July 15, 2019, Thompson shall return to West certain

documents in his possession that have been discussed by West and Thompson’s counsel.

       4.      Thompson shall provide responses to West’s discovery requests attached to Filing

No. 34 by 5:00 p.m. on Friday, July 19, 2019.

       5.      West and Thompson’s counsel have advised the Court that they are currently

discussing the engagement of a forensic examiner to examine Thompson’s electronic devices.

Once a forensic examiner is engaged by Thompson, Thompson shall provide his electronic devices
for examination within five (5) days of such engagement.

       6.      Once the above initial discovery is completed, counsel for West and Thompson

shall re-confer and attempt to agree upon a new discovery plan for the progression of this matter.

       7.      Thompson and West agree that the temporary restraining order entered by the Court

on July 9, 2019 (Filing No. 41) may be extended by the Court by consent and agreement of

Thompson and West for at least two weeks following the completion of the discovery tasks and

discussion and forensic review, as referenced above.

        Dated this 12th day of July, 2019.

                                                       BY THE COURT:



                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge




                                                2
